[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
                United States Court of Appeals
                    For the First Circuit

No. 99-1191

                   SIGFRIDO TORRES LAZARINI,

                     Plaintiff, Appellant,

                               v.

                         UNITED STATES,

                      Defendant, Appellee.

          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

       [Hon. Juan M. Perez-Gimenez, U.S. District Judge]

                             Before

                     Selya, Circuit Judge,
               Campbell, Senior Circuit Judge,
                  and Lipez, Circuit Judge.

    Rafael A. Oliveras Lopez De Victoria on brief for appellant.
    Guillermo Gil, United States Attorney, Miguel A. Fernandez,
Assistant United States Attorney, and Fidel A. Sevillano Del Rio,
Assistant United States Attorney, on brief for appellee.

February 17, 2000

          Per Curiam.   After a thorough review of the record
and of the parties' submissions, we affirm.  It appears that
appellant Sigfrido Torres Lazzarini ("Torres") did file an
administrative claim for the mental suffering he says he
endured as a result of the allegedly wrongful termination of
his benefits by the Veteran's Administration; and we will
assume that claim was filed in July 1992, as reflected in
Exhibit F of Torres' Appendix.  Even if Torres' Federal Tort
Claims Act claim was cognizable   a matter we do not decide  
it is barred as untimely.  Torres' claim accrued in September
1989, when he says Veteran's Administration officials conspired
to withhold his benefits.  See United States v. Kubrick, 444
U.S. 111, 113 (1979) (claim under the FTCA accrues "when the
plaintiff knows both the existence and the cause of his
injury.").  In order to have been timely, his administrative
claim should have been filed by September 1991.  28 U.S.C.
2401(b).
          Affirmed.  1st Cir. Loc. R. 27(c).